        Case 1:19-cv-11392-LAK Document 11 Filed 02/14/20 Page 1 of 7

                                                           J.. i




                                                   EL~CTRON1CALLY FILED
                                                   DOC #; ___ _
UNITED STATES DISTRICT COURT                       DATE Fll.EU ·-t-t----Ji+T-A-·~ ~D ( sd-2354)
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------x
SPENCER MIDDLETON,
                                                                           Civil Action No.:
                                      Plaintiff,                           19-cv-11392 (LAK)

                -against-                                                  CONFIDENTIALITY
                                                                           AGREEMENT
COSTCO WHOLESALE CORPORATION,

                                     Defendant.                            Kaplan, D.J.

---------------------------------------x

        IT     IS    HEREBY          STIPULATED      AND       AGREED,        by   the       undersigned

attorneys           for    the        respective       parties,            that    with       regard     to

material disclosed in the course of the above-captioned lawsuit

("Lawsuit")          which           constitute     or     contain          medical         information,

trade        secrets      or    other       confidential             research,     development,          or

cormnercial information of the parties                               ( "Confidential Material") ,

the following procedures shall govern:

        1.      This       Order        is     meant       to        encompass       al l     forms      of

disclosure          which       may     contain     Confidential              Material,        including

any medical           record,          document,      pleading,             exhibit,     declaration,

affidavit,            deposition,             transcript,                 inspection,         documents

containing proprietary information and all other tangible items.

        2.     The     parties         may    designate             any    Confidential           Material

pro~uced       or    filed       in    this    lawsuit,         as       confidential       and    S\J.bject

to   the        terms          cif     this     Order       by           making    such       materials

"Confidential".                If     any     material             has    multiple       pages,       this
       Case 1:19-cv-11392-LAK Document 11 Filed 02/14/20 Page 2 of 7




designation        need    only     be    placed          on     the     first    page    of     such

material. Any material designated as "Confidential" shall not be

disclosed     to    any     person        or    entity,          except     to     the    parties,

counsel     for     the      respective          parties,          and      expert       witnesses

assisting counsel in this Lawsuit, and the Court.

      3.     Any material           designated            as     confidential       pursuant         to

above shall be used solely for the purposes of this Lawsuit and

for no other purposes.

      4.     The    parties        and    counsel          for    the     respective       parties

( including legal assistants and other personnel)                                 are deemed to

be bound by this Confidentiality Agreement.

      5.     Only        counsel    of     record          in     this     Lawsuit       shall      be

permitted     to     disseminate           Confidential                Material      within         the

context of this lawsuit.

      6.     If additional persons become parties to this lawsuit,

they shall not have access                 to any Confidential Material until

they execute their written agreement to be bound· by the terms of

this Order.

      7.     In     the     event        that       any        question     is     asked       at     a

deposition        that     calls     for        the       disclosure         of    Confidential

Material,     the        witness     shall          answer        such      question       (unless

otherwise instructed not to do so on the grounds of privilege)

provided that       the only person in attendance at the deposition

are   persons      who     are     qualified          to        receive     such     information

                                                2
         Case 1:19-cv-11392-LAK Document 11 Filed 02/14/20 Page 3 of 7




pursuant to this Order.                       Deposition testimony may be designated

as   confidential                following.        the       testimony             having      been       given

provided that:            ( 1)    such testimony is identified and designated

on the record at the deposition,                             or    (2)    non-designating counsel

is   notified        of    the      designation in writing withi n                             thirty days

after        receipt      by       the       designating            party          of    the     respective

deposition          transcript.              All    deposition             transcripts             in     their

entirety       shall      be       treated         in       the    interim          as     "Confidential"

pursuant       to    paragraph           2     above.       When        Confidential           Material      is

incorporated in a deposition transcript,                                      the party designating

such information confidential shall make arrangements with the

court        reporter      not       to       disclose            any     information           except       in

accordance with the terms of this Order .

        8.     If     a   deponent            refuses        to    execute          a    Confidentiality

Agreement,          disclosure            of       Confidential               Material         during       the

depos i tion shall not constitute a waiver of con.fidentiali ty.

        9.     With       respect            to    any       communications               to    the       Court

inc l udi ng any pleadings, mot i ons or other papers,                                      all documents

containing Confidential                      Material        shal l      be    communicated to              the

Court in a ~ealed envelope or other appropriate sealed container

on   which      shall      be      written          the      caption          of    this       Lawsuit,      an

indication of the nature of the contents of the _ sealed envelope

or container, and the words "CONFIDENTIAL INFORMATION SUBJECT TO

PROTECTIVE          ORDERll.       All       communications              shall          indicate        clearly

                                                        3
         Case 1:19-cv-11392-LAK Docu ment 11 Filed 02/14/20 Page 4 of 7




which        p ortions         are   designated             to     be    "Confidential".                Any

c ommunications            containing            Confidential              Material          shall        be

returned        to       the     submitting       party           upon     termination        of        this

Lawsuit (whether by dismissal or final judgment).

        10.     An application to seal records/documents will be made

to the assigned District Judge or the assigned Magistrate Judge,

if appropriate.

        11.     If a non-designating party is subpoenaed or ordered to

produce Confidential Material by another court or administrative

agency,       such party shall · promptly notify the designating party

of     the    pending          subpoena    or    Order           and    shall    not    produce         and

Confidential · Material                 until     the        designating             party    has       had

reasonable time to object or otherwise take appropriate steps to

protect such Confidential Material.

        12.     If   a     party       believes        that       any     Confidential        Material

does    not contain confidential                   information,              it may contest             the

applicability of this Order to such information by notifying the

designating          party's           counsel     in            writing     and       identify         the

information contested.                  The parties shall have thirty days after

such notice to meet and confer and attempt to resolve the issue.

If the        dispute      is    not    resolved within such period,                         the party

seeking the protection shall have thirty days in which to make a

motion        for    a     protective           order        with        resp e ct     to    contested

information.             Information that              is    subject to         a     dispute      as    to

                                                   4
        Case 1:19-cv-11392-LAK Document 11 Filed 02/14/20 Page 5 of 7




whether it is properly designated shall be treated as designated

in accordance with the provisions of this Order until the Court

issues a ruling.

        13.   Inadvertent            failure           to     designate            any       material

"Confidential"         shall      not    constitute           a    waiver     of      an    otherwise

valid claim of confidentiality pursuant to this Order,                                        so long

as a     claim of confidentiality is asserted within fifteen days

after     discovery        of    the    inadvertent           failure.           At        such    time,

arrangements         shall      be     made     by     the    parties       to     designate            the

material "Confidential" in accordance with this Order.

        14. Other than counsel for the parties herein, prior to any

individual       viewing             documents          deemed         confidential,                   each

individual must execute the form annexed hereto as Exhibit A.

        15.   This Agreement shall be without prejudice to the right

of any party to oppose production of any information or object

to its admissibility into evidence.

       16.    When    any       counsel       of     record       in   this      Lawsuit          or   any

attorney who         has    executed a          Confidentiality Agreement                     becomes

aware of any violation of this Order,                             or of facts constituting

good cause to believe                that - a      violation of this               Agreement may

have occurred,         such attorney shall report that                           there may have

been a violation of this Agreement to the Court and a l l                                     counsel

of record.



                                                   5
         Case 1:19-cv-11392-LAK Document 11 Filed 02/14/20 Page 6 of 7




         17.   After the termination of this Lawsuit,              the provisions

 of this Agreement shall continue to be binding and this Court

 shall retain jurisdiction over the parties and any other person

 who has access to documents and information produced pursuant to

 this    Agreement    for    the   sole   purpose   of       enforcement   of   its
provision.

Dated:         Hauppauge, New York
               February 14, 2020



                                                         ACE DELUCA/ L P

    Leandros A. Vrion                      y:            l        ,
Attorneys for Plaintiff                         S 1 F. IDeLuca ()(d-2354)
Office   &   P.O. Address:                Attorn:ys for\ R=~ntiant
443 Park Avenue South,                    COSTc9/ wHOLESALe CORPORATION
Suite 1006                                a/kl a 1<p0STCO WHOLESALE CORP.
                                          OfficeV& P.O. Address:
New York, New York 10016
(212) 889-9362                            43 Corporate Drive
                                          Hauppauge, New York 11788-2048
                                          (631) 873-4888



                                           SO ORDERED:



                                          HON




                                     6

                                                                           --
       Case 1:19-cv-11392-LAK Document 11 Filed 02/14/20 Page 7 of 7




                                        EXHIB:t'l' A

       I   have been informed by counsel that certain documents or

information to be disclosed to me in connection with the matter

entitled:                                                                         have

been designated as confidential.                  I have been informed that any

such       documents    or   information           labeled      "CONFIDENTIAL"     are

confidential by Order of the Court.

       I    hereby   agree   that   I     will    not    disclose   any   information

contained      in    such documents        to    any    other   person.    I   further

agree not to use any such information for any purpose other than

this litigation.


Dated:




Signed in the presence of:




(Attorney)




                                             7
